Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art references of record are Julstrom et al. (WO 01/52597), Schuck (U.S. Patent Application Publication No. 2014/180686) and Chen et al. (U.S. Patent Application Publication No. 2019/0139563).  Julstrom et al. teaches receiving audio signals from multiple audio sources and selecting the audio source that provides a desired signal and providing sound to a user.  However, Julstrom et al. does not teach selecting the audio signal source providing the audio signal with the lowest spectral standard deviation as set forth in claims 1 and 8. Schuck teaches detecting a desired signal by analyzing spectral variance but does not suggest selecting the audio signal source providing the audio signal with the lowest spectral standard deviation as set forth in claims 1 and 8. Chen et al. teaches using spectral clustering and standard deviation. However, Chen et al. selects the output with the highest mean standard variation or closest spectral characteristics and does not teach nor suggest determining a spectral standard deviation value for multiple potential audio signal sources; determining the potential audio signal source with a lowest spectral standard deviation value at least partially based on a comparison of the spectral standard deviation values for the multiple potential audio signal sources; and selecting the potential audio signal .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA N. HOLDER whose telephone number is (571)272-5370.  The examiner can normally be reached on Monday - Friday 7:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571 270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private 






/REGINA N HOLDER/Primary Examiner, Art Unit 2688